F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           APR 9 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    JEFFREY W. GAZAWAY,

                Plaintiff-Appellant,

    v.                                                  No. 98-3201
                                                 (D.C. No. 97-CV-2287-JWL)
    MAKITA U.S.A., INC.,                                  (D. Kan.)

                Defendant-Appellee.




                            ORDER AND JUDGMENT            *




Before BRORBY , EBEL , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff commenced this action alleging that defendant violated the

Americans with Disabilities Act, 42 U.S.C. §§ 12101-12213, and the Kansas Acts

Against Discrimination (KAAD), Kan. Stat. Ann. §§ 44-1001 through 44-1044,

when it terminated his employment. Plaintiff also alleged that defendant engaged

in outrageous behavior. The district court granted defendant’s motion for

summary judgment, holding that (1) plaintiff was not disabled because his ability

to perform a major life activity--working--was not substantially limited; (2) he

failed to produce evidence showing that defendant regarded him as disabled; (3)

even if he had set forth a prima facie case of disability, he failed to raise any

inference that the elimination of his position due to a reduction in force was a

pretext for intentional discrimination; (4) because he does not have a disability,

defendant did not fail to accommodate a disability; (5) he failed to exhaust his

administrative remedies with respect to the KAAD claim; and (6) he failed to

present facts necessary to meet the high threshold to recover for outrage.      See

Gazaway v. Makita U.S.A., Inc.       , 11 F. Supp. 2d 1281, 1284-91 (D. Kan. 1998).

       Proceeding pro se,   1
                                plaintiff appeals. He argues that the district court erred

in granting summary judgment for the following reasons: (1) his mental condition

would not allow him to function at work as he had previously and therefore a



1
       Although plaintiff was pro se when he commenced this action in district
court, soon thereafter he was represented by counsel.

                                              -2-
major life function was affected; (2) the district court incorrectly determined that

sales representatives and retail service representatives do different jobs; (3) he

requested an accommodation, but defendant denied his request; (4) the district

court incorrectly determined that defendant did not engage in outrageous conduct;

(5) the district court probably did not see the document that shows that the

decision to terminate him was based upon his lack of seniority and the fact that

his sales were down; and (6) this case should be decided by a jury.

              We review the grant . . . of summary judgment de novo,
      applying the same legal standard used by the district court pursuant
      to Fed. R. Civ. P. 56(c). Summary judgment is appropriate if the
      pleadings, depositions, answers to interrogatories, and admissions on
      file, together with the affidavits, if any, show that there is no genuine
      issue as to any material fact and that the moving party is entitled to
      judgment as a matter of law. When applying this standard, we
      examine the factual record and reasonable inferences therefrom in
      the light most favorable to the party opposing summary judgment. If
      there is no genuine issue of material fact in dispute, then we next
      determine if the substantive law was correctly applied by the district
      court.

Kaul v. Stephan , 83 F.3d 1208, 1212 (10th Cir. 1996) (quotation omitted).

      After carefully reviewing the briefs, record on appeal, and relevant case

law, we conclude that the district court thoroughly considered and correctly

granted defendant’s motion for summary judgment. Accordingly, we affirm on

the merits for substantially the reasons stated by the district court in its

memorandum and order filed June 5, 1998.



                                           -3-
      Additionally, plaintiff argues that the district court erroneously awarded

defendant costs because imposition of costs would cause a significant hardship to

him and because he brought this action in good faith. The district court has not

yet ruled on defendant’s bill of costs and costs have not been imposed. Thus, this

argument is premature and must be dismissed.

      The judgment of the United States District Court for the District of Kansas

is AFFIRMED. Plaintiff’s argument concerning imposition of costs is

DISMISSED as premature. The mandate shall issue forthwith.



                                                    Entered for the Court



                                                    David M. Ebel
                                                    Circuit Judge




                                        -4-